Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 1 of 89




             EXHIBIT 1
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 2 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 3 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 4 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 5 of 89




             EXHIBIT 2
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 6 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 7 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 8 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 9 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 10 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 11 of 89




             EXHIBIT 3
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 12 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 13 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 14 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 15 of 89




             EXHIBIT 4
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 16 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 17 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 18 of 89




             EXHIBIT 5
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 19 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 20 of 89




             EXHIBIT 6
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 21 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 22 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 23 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 24 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 25 of 89




             EXHIBIT 7
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 26 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 27 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 28 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 29 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 30 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 31 of 89




             EXHIBIT 8
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 32 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 33 of 89




             EXHIBIT 9
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 34 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 35 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 36 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 37 of 89




           EXHIBIT 10
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 38 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 39 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 40 of 89




           EXHIBIT 11
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 41 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 42 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 43 of 89




           EXHIBIT 12
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 44 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 45 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 46 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 47 of 89




           EXHIBIT 13
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 48 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 49 of 89




           EXHIBIT 14
   Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 50 of 89



                               COOPERATION AGREEMENT

                                            PARTIES:

          COORDINATORS OF THE INDIGENOUS PEOPLES OF ECUADOR

                                          Represented by:

                  the Confederation of Indigenous Nationalities of Ecuador
                                        (CONAIE);

     the Confederation of Indigenous Nationalities of the Ecuadorian Amazon Region
                                    (CONFENIAE);

                                                and

                               The Amazon Defense Front (FDA)

as representative of the interests of the indigenous and settler communities of the Amazon region
   harmed by the destructive environmental practices of Chevron, who won a historic decision
                                         against the company;

                                                and

                           THE ASSEMBLY OF FIRST NATIONS
                         (herein referred to by its English initials “AFN”)

Background

Whereas, the representatives of the Indigenous Peoples of Ecuador is a group of indigenous
organizations that coordinates the efforts, dreams, and ideals of the indigenous nationalities,
individuals and organizations of Ecuador for the purpose of: promoting, defending, and
exercising the rights to life as an integral part of nature and the universe;

Whereas, the objectives of CONAIE are to join the indigenous peoples of Ecuador; protect the
earth and land; exercise its authority over education and culture; eliminate civil and ecclesiastical
oppression; oppose colonialism and defend the ideals of the indigenous peoples of Ecuador;

Whereas, CONFENIAE seeks to improve the quality of life of the indigenous people who live in
the Amazon region by strengthening the organizations and fostering community development
projects, protecting the




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           MKS-0005889
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
   Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 51 of 89



environment, and reclaiming its authority over the management of Ecuador’s natural resources.

Whereas, the FDA is a community-based nongovernmental organization that focuses on the
protection of the environment and the collective rights of all individuals from the Ecuadorian
Oriente, including the locations where Chevron operated and including the ancestral lands of the
5 nationalities: Cofan, Huarani, Kichwa, Secoya, and Siona that were severely contaminated by
Chevron’s extractive practices;

Whereas, the AFN is a national organization of first nations that represents the first nations and
all of its citizens in Canada, which in turn is represented by a duly elected National Chief;

Whereas, the AFN and the indigenous peoples of Ecuador and the FDA share common interests
and objectives about the right to self-determination of the peoples, including the recognition of
their authority over their ancestral territories, environmental protection, economic development,
survival of their cultures, and the promotion of collective and indigenous human rights;

Whereas, the AFN and the indigenous peoples of Ecuador and the FDA seek to work together to
compel the observance of corporate social responsibility and respect for collective and
indigenous human rights and for peasant communities as their allies against the extractive
activities of companies that operate in Canada and Ecuador:

NOW THEREFORE, the AFN and the representatives of the indigenous peoples of Ecuador
and the FDA hereby sign this agreement to: collaborate, provide reciprocal political assistance,
and form a coalition as described below:

General Objectives

1. The parties agree to cooperate and work together to ensure that the extractive operations of
   companies in Canada and Ecuador respect the human rights of the indigenous peoples and
   cease to engage in practices that are harmful to the culture, safety, ecosystems, and
   traditional way of life of the indigenous peoples.

2. The parties will work together to ensure that




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          MKS-0005890
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
   Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 52 of 89



   multinationals and other companies are held responsible for their bad practices and made to
   pay for all of the damage they cause, whether as recognized through a court judgment or
   arbitration award in favor of the indigenous peoples and peasant communities working as
   their allies.

3. The parties also agree to incentivize and facilitate joint research, to share information, and to
   prepare joint positions in international negotiations.


Areas of Collaboration

4. The parties seek to form a strategic alliance between their organizations and together they
   will consider common interests in the following areas:

   a. Self-determination and standards to recover the jurisdictions of indigenous peoples;
   b. Support for allied indigenous peoples and peasant communities in litigation;
   c. The environment and energy;
   d. Human rights;
   e. Access to healthcare;
   f. Education, language and culture;
   g. Economic development;
   h. Housing and community infrastructure;
   i. Access to water, food and traditional medicine;
   j. Intellectual property rights and the protection of ancestral knowledge, genetic resources
      and folklore;
   k. Access to justice, social security, and an alternative dispute resolution system; and
   l. Standards for extractive activities.

5. The parties will work together on matters of the international indigenous agenda, and when it
   is possible they will share their respective participations and positions, on topics negotiated
   with the United Nations and its affiliated bodies; the Permanent Forum on Indigenous
   Peoples; the Climate Change Convention; the Biodiversity Convention; the World Bank; the
   Inter-American Development Bank; the World Intellectual Property Organization; the
   Organization of American States; and the Inter-American Commission on Human Rights.

6. The parties will jointly develop: positions, strategies, and




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           MKS-0005891
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
   Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 53 of 89



    standards associated with the environmental impact of extractive industries and defend to
    achieve changes in national legislation in their respective countries to implement positions
    or standards to which they have jointly agreed.
7. The parties will share their experiences in obtaining treaties; indigenous policies on
   governance; recovery of territories, self-government negotiations, land use and planning,
   administration of natural resources, and the impact and benefits of agreements and the
   bolstering of institutions.

8. When appropriate the parties will jointly develop strategies on the rights of education, access
   to healthcare, community development, economic development, and the protection and
   maintenance of culture, language, customs and traditions in the American context.

9. The Parties will monitor the observance of international conventions on the rights of
   indigenous peoples, such as: the U.N. Declaration on the Rights of Indigenous Peoples; ILO
   Convention 169; and the declarations of the OAS; the Inter-American Court, etc., and they
   will collaborate to maintain in the future positions to prepare international laws and
   regulations.

Process

10. The Parties shall hold a high-level meeting between the executive committee, the
    representatives of the indigenous peoples and the leaders of the FDA at least once every two
    years.

11. The AFN, the representatives of the indigenous peoples of Ecuador, and the FDA shall
    remain in contact among each other through their designated representatives to exchange
    certain material and to participate in activities to promote and expand interests,
    understanding, and appreciation of common goals and objectives.

12. While they attend international meetings and conferences, the AFN, the representatives of the
    indigenous peoples of Ecuador, and the FDA shall meet to discuss their participation and
    positions, as well as to elaborate and define strategies for obtaining state support through
    joint positions.




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                         MKS-0005892
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
   Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 54 of 89



13. When appropriate, the parties shall promote and facilitate commitments and agreements
    between governments and the communities they represent through possible exchange
    between north and south.

14. None of the parties may issue a declaration or material that implicitly or explicitly appears to
    represent the opinions or points of view of the other parties without a written agreement that
    both parties agree to the content of that material.

Exclusion

15. Nothing in this agreement will be understood as creating a partnership, association, or
    business jointly between the parties. Nor does any party acquire any commitment or
    obligation to any of the other parties.

Duration

16. This Collaboration Agreement will take effect on the date it is signed and it will remain in
    effect for 4 years. It may be extended by mutual agreement in writing.

17. This Cooperation Agreement may be terminated by any party at any time by sending written
    notice 90 days in advance addressed to the other party at the address established below:


Miscellaneous

18. The parties are aware that this instrument is not binding on them and that therefore it is the
    manifestation of the desire to cooperate among themselves on matters of mutual interest.

19. This instrument may be modified at any time by mutual agreement between the parties.

20. Nothing in this instrument is intended to avoid the production of bilateral conversations or
    agreements between the AFN, the indigenous peoples of Ecuador or the FDA on areas of
    common interest.

21. Any notice communicated between the parties should be in writing and




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           MKS-0005893
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
  Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 55 of 89



  delivered to each of the Parties or to their offices by hand or by email or sent by certified
  mail with prepaid postage or by fax to the following addresses:


                     AFN to:
                     55 Metcalf Street, Suite 1600
                     Ottawa, Ontario, Canada K1P 6L5
                     Fax (613) 241-5808
                     Attention: Chief Executive Officer

                     Representatives of the Indigenous Peoples of Ecuador to:
                     CONAIE and CONFENAIE to:
                     Av. Los Granados E10-275 and 6 de Diciembre
                     Casilla 17-17-1235
                     Telephone: 593-22-453-3392
                     Email: secretaria@conaie.org
                     Attention: President

                     FDA to:
                     Carmen Cartuche, President
                     filomenacl@hotmail.com
                     Luis Yanza, Advisor
                     Lfya62@gmail.com
                     Attention: Juan Aulestia
                     Tel: 593-99-982-0931


  This Cooperation Agreement has been signed by the representatives of the indigenous
  peoples of Ecuador, the FDA, and the AFN on December ______, 2017.


  ASSEMBLY OF FIRST NATIONS


  [signature]
  _________________________
  National Chief Perry Bellegarde




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          MKS-0005894
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
  Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 56 of 89




COORDINATORS OF THE INDIGENOUS
PEOPLES OF ECUADOR AND THE FDA

                                         [stamp] Confederation of Indigenous Nationalities
                                                                      [remainder illegible]

[signature]
____________________________
Confederation of Indigenous Nationalities of Ecuador, CONAIE
Jaime Vargas, President



____________________________
Confederation of Indigenous Nationalities
of the Ecuadorian Amazon Region, CONFENIAE
Marlon Vargas, President



[signature]
____________________________
Amazon Defense Front, FDA
Carmen Cartuche, President




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                  MKS-0005895
PROTECTED BY FED R. EVID. 502(d)

CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 57 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 58 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 59 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 60 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 61 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 62 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 63 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 64 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 65 of 89




           EXHIBIT 15
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 66 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 67 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 68 of 89




           EXHIBIT 16
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 69 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 70 of 89




           EXHIBIT 17
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 71 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 72 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 73 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 74 of 89




           EXHIBIT 18
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 75 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 76 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 77 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 78 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 79 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 80 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 81 of 89




           EXHIBIT 19
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 82 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 83 of 89




           EXHIBIT 20
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 84 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 85 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 86 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 87 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 88 of 89
Case 1:11-cv-00691-LAK-JCF Document 2116-1 Filed 10/24/18 Page 89 of 89
